                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA
 ex rel. KIMBERLY S. SCHRAM,

                Plaintiffs,

        v.                                       Case No. 17-CV-108

 FORT HEALTHCARE, INC. (a/k/ a Fort  FILED EX PARTE AND UNDER SEAL
 HealthCare); UNIVERSITY HEALTH
 CARE, INC.; UNIVERSITY OF
 WISCONSIN-MADISON; U.W. HOSPITAL
 AND CLINICS; UW SCHOOL OF
 MEDICINE AND PUBLIC HEALTH; UW
 CANCER CENTER JOHNSON CREEK,
 LLC; UW COMPREHENSIVE CANCER
 CENTER; UW HEALTH EAST CLINIC; and
 UW MEDICAL FOUNDATION (collectively
 d/b/a UW HEALTH),

                Defendants.


                                           ORDER


       The United States of America, having declined to intervene in this action

pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       IT IS ORDERED that:

       1.      Relater's original complaint, at ECF No. 1, shall remain under seal

pursuant to an agreement of the parties;

       2.      the Operative Complaint be unsealed and served upon the defendants by

the relater;
       3.       the relator shall serve this Order and the United States' Notice of Decision

to Decline to Intervene upon the defendants only after service of the complaint;

       4.       that all other documents shall remain under seal and not be made public

or served upon the defendants;

       5.       the seal be lifted as to all other matters occurring in this action after the

date of this Order;

       6.       the parties shall serve all other pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31 U.S.C.

§ 3730(c)(3);

       7.       the United States may order any deposition transcripts and is entitled to

intervene in tl1is action, for good cause, at any time;

       8.       the parties shall serve all notices of appeal upon the United States;

       9.       all orders of this Court shall be sent to the United States; and

       10.      should the relator or the defendants propose that this action be dismissed,

settled, or otherwise discontinued, the Court will solicit the written consent of the

United States before ruling or granting its approval.
                             nt
       Entered this    2.i   day ofJanuary, 2019.




                                                            United States Bistrttt Judge
                                                                          ~{>(tt'R,\J'E.




                                                2
